DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The examiner has reviewed the IDS filed on 3-31-21 and he upholds his allowance.   He re-allows claims 2, 4-15 and 17-26 and cancels claims 1, 3, 16.
2.  With regard to the IDS, it is an Office Action from the Patent Office of Korea and appears to address the initially filed claims, ie. not the claims that were allowed by the USPTO.    Also note that the prior art does not read on the allowed claims.
Note that there are “similarities” in what claims the USPTO identified as being allowable and those claims that were identified as being allowable by the Korean Patent Office.
Hence the examiner upholds his allowance.
3.  As stated in the previous allowance, “..the applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414